DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 3/9/2022. No claims have been amended. No claims have been added. No claims have been canceled. Claims 1-8 are pending and an action is as follows.

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.

The Office Action interprets the localized SRS transmission area for UE 1 as the SRS symbol range of Claim 1. The Office Action describes the symbols to the left of the localized SRS transmission area for UE 1 as corresponding to the claimed "first symbol range." The Office Action then interprets "the symbols to the right of the SRS transmission area for UE 1" as the claimed "second symbol range." 
However, as shown in Fig. 11, the only element to the right of the SRS transmission area for UE 1 is the SRS transmission area for all bands. This SRS transmission range for all bands is clearly not for performing uplink communication to the base station. 
Therefore, Choi clearly fails to disclose or suggest all of "wherein when one slot includes a sounding reference signal (SRS) symbol range consisting of one or more symbols allocated to an SRS of a first terminal device, a first symbol range consisting of one or more symbols before the SRS symbol range, and a second symbol range consisting of one or more symbols after the SRS symbol range, a 
Applicant emphasizes that for anticipation, "[tihe identical invention must be shown in as complete detail as is contained in the ... claim." See Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). (See also MPEP §2131). 
Therefore, Applicant respectfully submits that Claim 1 (and all associated dependent claims) patentably distinguishes over Choi. 

The Examiner has considered the Applicants Arguments. The claims have been drafted by the Applicant to recite a particular invention as claimed above. The Examiner has interpreted the claims using the broadest reasonable interpretation given the claims the weight of there plain meaning in light of the Applicant’s specification. The Applicant’s arguments take a very restrictive view of what is actually claimed which is recited as “… a second terminal device different from the first terminal device performs uplink communication to the base station using at least one of the first symbol range and the second symbol range…” which when compared with the follows is exactly what is argued by the Applicant which recites “However, as shown in Fig. 11, the only element to the right of the SRS transmission area for UE 1 is the SRS transmission area for all bands. This SRS transmission range for all bands is clearly not for performing uplink communication to the base station.”  These are two separate and distinct issues which have been presented by the Applicant as the same issue, and the Choi reference teaches the claimed limitations as outlined below in the rejection of the claims. The Examiner maintains the rejection based on the applied rationale found above in this response to the Applicant’s remarks and based on the rationale applied below. The Applicant may contact the Examiner by phone for an 
Additionally, the Examiner reminds the Applicant that the conclusion of the prior Non-Final also addressed the claims providing a second reference which alone anticipates the claims as mapped in the prior rejection. This is also applicable and should not be overlooked as it available to be relied upon to reject the claims based on anticipation.

All the other claims are not allowable based on the rationale expressed above and explained below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. US 2021/0135808 (hereinafter Choi).

Regarding claim 1, Choi teaches a communication system, comprising:
a base station (Figs. 1 & 5, ¶113 & ¶119); and
a plurality of terminal devices (Figure 1, the plurality of UE indicated by the many users of Figure 5 and ¶119 recitation of “each UE”) configured to perform radio communication with the base station [See Figures 1 & 5 (which express the wireless communication relationship between the BS and each UE)], wherein when one slot includes a sounding reference signal (SRS) symbol range consisting of one or more symbols allocated to an SRS of a first terminal device (the slot including SRS range of symbols allocated to UE 1, which is shown as the localized SRS transmission area for UE 1 in Figure 11), a first 

Regarding claim 7, Choi teaches a base station (BS) configured to perform radio communication with a plurality of terminal devices (UE also shown as users) [See Choi, Figure 1 (BS & UE) and Figure 5, UE/users ( the plurality of UE indicated by the many users of Figure 5 and ¶119 recitation of “each UE”)], wherein when one slot includes a sounding reference signal (SRS) symbol range consisting of one or more symbols allocated to an SRS of a first terminal device  (the slot including SRS range of symbols allocated to UE 1, which is shown as the localized SRS transmission area for UE 1 in Figure 11), a first symbol range consisting of one or more symbols before the SRS symbol range (the symbols to the left of the localized SRS transmission area for UE 1 as shown in Figure 11), and a second symbol range consisting of one or more symbols after the SRS symbol range  (the symbols to the right of the SRS transmission area for UE 1 as shown in Figure 11), the base station performs uplink communication with a second terminal device different from the first terminal device using at least one of the first symbol range and the second symbol range (UE 0 performs localized PUSCH transmissions which are uplink transmission to the base station using the first symbol range to the left of the localized SRS transmission area for UE 1) [See Figure 11].



Claim 3, Choi teaches wherein the communication system according to claim 1, wherein when a plurality of the first terminal devices transmit a plurality of the SRSs (See Figure 11 which depict the transmission of localized SRS transmissions on a UE specific basis), the second terminal device performs the uplink communication outside a range from start of the SRS symbol range that is started earliest to end of the SRS symbol range that is ended latest in the one slot  ([Choi, Figure 11. ]the second UE being indicated as UE 0 performs an uplink transmission “UE 0 PUSCH” outside of the range from the earliest localized SRS to the end the SRS transmissions as depicted in Figure 11 of Choi).

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Nogami et al. US 2017/0325258 (hereinafter Nog).

Regarding claim 2, Choi teaches the communication system according to claim 1 (see the above rejection of claim 1), but it does not explicitly teach wherein the SRS is transmitted in the first slot and not in the second slot. 

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Choi, indicating a system and method for transmitting uplink transmissions of UEs over the PUSCH and partitioning this region from the SRS transmission amongst the multiplexed UE in communication with the base station, with the teachings of Nog indicating that SRS does not explicitly have to be transmitted at the end of the subframe, but instead may be transmitted at the beginning of the subframe. The benefiting result would have been the ability to over different configurable subframe configurations for transmitting and receiving SRS transmission in order to allow the network to estimate the quality of the channel at different points in time prior to the transmission of the PUSCH.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 1 above, and further in view of Manolakos et al. US 2018/0278384 (hereinafter Manol).

Regarding claim 5, Choi teaches the communication system according to claim 1, wherein the performs SRS and uplink transmissions in the PUSCH, but it does not teach wherein second terminal device stops the uplink communication in a part of the SRS symbol range, and performs the uplink communication in the remaining parts of the SRS symbol range. 


    PNG
    media_image1.png
    709
    537
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Choi, indicating a system and method for transmitting uplink transmissions of UEs over the PUSCH and partitioning this region from the SRS 

Regarding claim 6, the combination of Choi, in view of Manol teaches the communication system according to claim 5, wherein the part of the SRS symbol range is at least one physical resource block (PRB) or at least one resource element (RE) which is allocated to the SRS [Choi, ¶67/Table 1 discloses the SRS transmission resources for the UEs and the starting physical resource block assignment, additionally ¶69/Table 3 discloses that “The SRS transmission bandwidth and starting physical resource block assignment…”, lastly Figure 11 shows each of the resource elements for transmitting the SRS].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Examiner notes that the IDS comprises NPL filed on 11/30/2021 (3GPP TSG RAN WG1 Meeting #89 R1-1706938 May 15th-19th 2017 Titled: US SRS design for beam management, CSI acquisition).
Special consideration has been given to Figure 1. Co-existence of SRS and PUSCH in the same resource pool, wherein the proposal 6 recites: Support multiplexing of SRS and PUSCH in the same symbol at least with the same numerology, which can be transmitted from the same UE or different UEs.

    PNG
    media_image2.png
    229
    536
    media_image2.png
    Greyscale

This directly anticipates all of the currently filed independent claims are can serve as the sole prior art for rejecting claims 1, 7 and 8. In view of this reference alone amendments would be required to advance prosecution in a more favorable manner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467